Case 18-09108-RLM-11             Doc 720 Filed 08/19/19 EOD 08/19/19 15:24:54                       Pg 1 of 8
                                SO ORDERED: August 19, 2019.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11
                            1
    USA GYMNASTICS,                                          Case No. 18-09108-RLM-11

                            Debtor.




                         ORDER DISALLOWING DUPLICATIVE CLAIMS

             This matter came before the Court on the Debtor’s First Omnibus Objection To Duplicative
                                                                                                    2
Claims And Notice Of Response Deadline (the “First Omnibus Claims Objection”), filed by



1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
  Capitalized terms used herein and not defined shall have the meaning given to them in the Debtor’s First
Omnibus Claims Objection.
Case 18-09108-RLM-11          Doc 720      Filed 08/19/19     EOD 08/19/19 15:24:54          Pg 2 of 8



USA Gymnastics as debtor and debtor in possession (the “Debtor”), for the entry of an order

pursuant to section 502 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532, Rule

3007(d)(1) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

3007-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of

Indiana (the “Local Rules”); and the Court finds that (i) it has jurisdiction over this matter pursuant

to 28 U.S.C. § 1334; (ii) this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and

(B); (iii) sufficient notice was given under the Bankruptcy Rules and Local Rules; and (iv) and

after due deliberation, and good and sufficient cause appearing therefore, the Court hereby

determines that the Debtor’s First Omnibus Claims Objection should be SUSTAINED.

       IT IS HEREBY ORDERED:

       1.      The Debtor’s First Omnibus Claims Objection is sustained.

       2.      The Duplicative Claims listed on Exhibit 1 are hereby disallowed in their entirety.

       3.      This Order does not allow or disallow the Remaining Claims also listed on

Exhibit 1.

       4.      The Debtor retains the right to further object to any or all of the claims filed against

the Debtor’s estate on any basis whatsoever.

       5.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                 ###




                                                  2
Case 18-09108-RLM-11   Doc 720   Filed 08/19/19   EOD 08/19/19 15:24:54   Pg 3 of 8



                                  EXHIBIT 1

                  List of Duplicative Claims & Remaining Claims
Case 18-09108-RLM-11             Doc 720    Filed 08/19/19      EOD 08/19/19 15:24:54             Pg 4 of 8
USA Gymnastics
First Omnibus Objection
List Of Duplicative Claims & Remaining Claims

                                      Remaining   Duplicative
                                                                 Duplicative     Grounds For        Proposed
         Claimant’s Name                Claim       Claim
                                                                Claim Amount      Objection         Treatment
                                      Number(s)    Number

 All Olympia Gymnastics Center Inc.   143         127           $10,000,000.00   Claim 127 is     Disallow
 c/o Law Office Of Whitney                                                       duplicative of   claim 127.
 Ackerman                                                                        claim 143.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 All Olympia Gymnastics Center Inc.   143         130           $10,000,000.00   Claim 130 is     Disallow
 c/o Law Office Of Whitney                                                       duplicative of   claim 130.
 Ackerman                                                                        claim 143.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 Artur Akopyan                        189         128           $10,000,000.00   Claim 128 is     Disallow
 c/o Law Office Of Whitney                                                       duplicative of   claim 128.
 Ackerman                                                                        claim 189.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 Artur Akopyan                        189         141           $10,000,000.00   Claim 141 is     Disallow
 c/o Law Office Of Whitney                                                       duplicative of   claim 141.
 Ackerman                                                                        claim 189.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 Cindy Morano                         44          179           $1,000.00        Claim 179 is     Disallow
                                                                                 duplicative of   claim 179.
                                                                                 claim 44.

 Cindy Morano                         44          180           $19.77           Claim 180 is     Disallow
                                                                                 duplicative of   claim 180.
                                                                                 claim 44.

 Galina G. Burns                      204         52            $750.00          Claim 52 is      Disallow
                                                                                 duplicative of   claim 52.
                                                                                 claim 204.

 Galina G. Burns                      206         204           $1,000.00        Claim 204 is     Disallow
                                                                                 duplicative of   claim 204.
                                                                                 claim 206.
Case 18-09108-RLM-11           Doc 720   Filed 08/19/19     EOD 08/19/19 15:24:54             Pg 5 of 8
USA Gymnastics
First Omnibus Objection
List Of Duplicative Claims & Remaining Claims

                                  Remaining   Duplicative
                                                             Duplicative     Grounds For        Proposed
         Claimant’s Name            Claim       Claim
                                                            Claim Amount      Objection         Treatment
                                  Number(s)    Number

 Galina Marinova                  147         129           $10,000,000.00   Claim 129 is     Disallow
 c/o Law Office Of Whitney                                                   duplicative of   claim 129.
 Ackerman                                                                    claim 147.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 Galina Marinova                  147         142           $10,000,000.00   Claim 142 is     Disallow
 c/o Law Office Of Whitney                                                   duplicative of   claim 142.
 Ackerman                                                                    claim 147.
 Attn: Whitney D. Ackerman
 858 S. Bedford St. Ste. 301
 Los Angeles, CA 90035

 Glenn Morris                     55          203           $350.00          Claim 203 is     Disallow
                                                                             duplicative of   claim 203.
                                                                             claim 55.

 Heather M. Forbes                197 & 198   31            $280.00          Claim 31 is      Disallow
                                                                             duplicative of   claim 31.
                                                                             claims 197
                                                                             and 198.

 Heather M. Forbes                199 & 200   30            $1,060.00        Claim 30 is      Disallow
                                                                             duplicative of   claim 30.
                                                                             claims 199
                                                                             and 200.

 Igor Vernyi                      48          150           $700.00          Claim 150 is     Disallow
                                                                             duplicative of   claim 150.
                                                                             claim 48.

 Igor Vernyi                      48          223           $700.00          Claim 223 is     Disallow
                                                                             duplicative of   claim 223.
                                                                             claim 48.

 Jane Doe AC                      Sexual      92            $1,000,000.00    Claim 92 is      Disallow
                                  Abuse                                      duplicative of   claim 92.
                                  Claim 542                                  sexual abuse
                                                                             claim 542.

 Laurent Landi                    174         14            $36,333.00       Claim 14 is      Disallow
                                                                             duplicative of   claim 14.
                                                                             claim 174.

 Linda McDonald                   219         91            $177.01          Claim 91 is      Disallow
                                                                             duplicative of   claim 91.
                                                                             claim 219.




                                                    2
Case 18-09108-RLM-11           Doc 720    Filed 08/19/19     EOD 08/19/19 15:24:54           Pg 6 of 8
USA Gymnastics
First Omnibus Objection
List Of Duplicative Claims & Remaining Claims

                                  Remaining    Duplicative
                                                              Duplicative   Grounds For        Proposed
          Claimant’s Name           Claim        Claim
                                                             Claim Amount    Objection         Treatment
                                  Number(s)     Number

 Linda McDonald                   220 & 221    219           $177.01        Claim 219 is     Disallow
                                                                            duplicative of   claim 219.
                                                                            claims 220
                                                                            and 221.

 Marilyn J. Wallace               159 & 160    5             $1,131.76      Claim 5 is       Disallow
                                                                            duplicative of   claim 5.
                                                                            claims 159
                                                                            and 160.

 Mary Lou Ackman                  33           163           $310.57        Claim 163 is     Disallow
                                                                            duplicative of   claim 163.
                                                                            claim 33.

 Mary Lou Ackman                  164 & 165    33            $310.57        Claim 33 is      Disallow
                                                                            duplicative of   claim 33.
                                                                            claims 164
                                                                            and 165.

 Mia Brooks                       69           134           $550.00        Claim 134 is     Disallow
                                                                            duplicative of   claim 134.
                                                                            claim 69.

 Mia Brooks                       70           133           $181.00        Claim 133 is     Disallow
                                                                            duplicative of   claim 133.
                                                                            claim 70.

 Myra Elfenbein                   136          87            $163.27        Claim 87 is      Disallow
                                                                            duplicative of   claim 87.
                                                                            claim 136.

 Nichole Otterson                 154, 155,    54            $315.96        Claim 54 is      Disallow
                                  156, & 176                                duplicative of   claim 54.
                                                                            claims 154,
                                                                            155, 156, and
                                                                            176.

 Sarah Jantzi                     46           40            $1,000.00      Claim 40 is      Disallow
                                                                            duplicative of   claim 40.
                                                                            claim 46.

 Sarah Jantzi                     47           39            $11,333.00     Claim 39 is      Disallow
                                                                            duplicative of   claim 39.
                                                                            claim 47.

 Security Concepts Group LLC      18           16            $9,080.00      Claim 16 is      Disallow
 Attn: James Cameron                                                        duplicative of   claim 16.
 848 N. Rainbow Blvd. #4852                                                 claim 18.
 Las Vegas, NV 89107



                                                     3
Case 18-09108-RLM-11           Doc 720   Filed 08/19/19     EOD 08/19/19 15:24:54           Pg 7 of 8
USA Gymnastics
First Omnibus Objection
List Of Duplicative Claims & Remaining Claims

                                  Remaining   Duplicative
                                                             Duplicative   Grounds For        Proposed
          Claimant’s Name           Claim       Claim
                                                            Claim Amount    Objection         Treatment
                                  Number(s)    Number

 Security Concepts Group LLC      201         18            $9,080.00      Claim 18 is      Disallow
 Attn: James Cameron                                                       duplicative of   claim 18.
 848 N. Rainbow Blvd. #4852                                                claim 201.
 Las Vegas, NV 89107

 Security Concepts Group          202         17            $7,640.00      Claim 17 is      Disallow
 Attn: James Cameron                                                       duplicative of   claim 17.
 848 N. Rainbow Blvd. #4852                                                claim 202.
 Las Vegas, NV 89107

 Stephen Arkell                   13          6             $2,033.59      Claim 6 is       Disallow
                                                                           duplicative of   claim 6.
                                                                           claim 13.

 Stephen Arkell                   13          11            $2,033.59      Claim 11 is      Disallow
                                                                           duplicative of   claim 11.
                                                                           claim 13.

 Stephen D. Penny, Jr.            285         194           $339,999.96    Claim 194 is     Disallow
                                                                           duplicative of   claim 194.
                                                                           claim 285.

 Susan Monahan                    97          96            $373.67        Claim 96 is      Disallow
                                                                           duplicative of   claim 96.
                                                                           claim 97.

 Susan Monahan                    97          171           $115.00        Claim 171 is     Disallow
                                                                           duplicative of   claim 171.
                                                                           claim 97.

 Susan Monahan                    97          172           $193.67        Claim 172 is     Disallow
                                                                           duplicative of   claim 172.
                                                                           claim 97.

 Susan Monahan                    97          173           $373.67        Claim 173 is     Disallow
                                                                           duplicative of   claim 173.
                                                                           claim 97.

 Tamara Biggs                     23          22            $11,160.73     Claim 22 is      Disallow
                                                                           duplicative of   claim 22.
                                                                           claim 23.

 Tanaya Williams                  82          339           $168.02        Claim 339 is     Disallow
                                                                           duplicative of   claim 339.
                                                                           claim 82.

 Tanaya Williams                  82          340           $750.00        Claim 340 is     Disallow
                                                                           duplicative of   claim 340.
                                                                           claim 82.



                                                    4
Case 18-09108-RLM-11             Doc 720   Filed 08/19/19     EOD 08/19/19 15:24:54           Pg 8 of 8
USA Gymnastics
First Omnibus Objection
List Of Duplicative Claims & Remaining Claims

                                    Remaining   Duplicative
                                                               Duplicative   Grounds For        Proposed
         Claimant’s Name              Claim       Claim
                                                              Claim Amount    Objection         Treatment
                                    Number(s)    Number

 Terin Humphrey                     145         77            $1,640.40      Claim 77 is      Disallow
                                                                             duplicative of   claim 77.
                                                                             claim 145.

 Thomas Meadows                     66          192           $3,000.00      Claim 192 is     Disallow
                                                                             duplicative of   claim 192.
                                                                             claim 66.

 Tiffany Hirschberger               196         104           $1,000.00      Claim 104 is     Disallow
                                                                             duplicative of   claim 104.
                                                                             claim 196.

 Trampoline & Tumbling Express      109         93            $129.63        Claim 93 is      Disallow
 PO Box 82036                                                                duplicative of   claim 93.
 Lafayette, LA 70598                                                         claim 109.

 Viatcheslav Glazounov              21          149           $21,333.00     Claim 149 is     Disallow
                                                                             duplicative of   claim 149.
                                                                             claim 21.




                                                      5
